Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The election without traverse filed July 20, 2021, is acknowledged and has been entered.
Applicant has elected Group I, claims 23-28 and 32-34. 

	Claims 23-34 are pending in the application.  Claims 29-31 are withdrawn from further consideration as drawn to a non-elected invention.  Claim 23-28 and 32-34 are under examination.

The information disclosure statements have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 23-28 and 32-34 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of US Patent 10,208,129, (IDS) in view of US 2011/0177095 A1 (Harding et al, IDS).    Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
 recite:

An antibodies as claimed with the instantly claimed sequences except the HC Y57A mutation in HC CDR2 (see claim 1).


Harding et al teach antibodies with the HC Y57A mutation in HC CDR2 that bind to HER2 (erbb2) (see Table 17-9.1, SEQ ID NO:685, labeled as position 56 which corresponds to 57 in the instant claims).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to predictably substitute the Y for A in HC CDR2 of the antibody claimed in the patent in order to obtain a HER2 antibody.  Notably, Harding et al establish that there are a finite number of predictable substitutions that can be made for the Y amino acid in HCDR2.  Accordingly, one of skill in the art would not have found it inventive to make such a substitution because they would have recognized that an antibody with such a substitution would be expected to retain binding to HER2.  


Conclusion

	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
August 13, 2021